Title: From James Madison to Richard Cutts, 27 August 1816
From: Madison, James
To: Cutts, Richard


        
          Dear Sir
          Montpellier Aug. 27. 1816
        
        I have re⟨c⟩d. yours of the  . I am very glad that the loan has been useful to you. I shall not have a necessary call for it till I return to the City. You are therefore welcome to any further advantage to which you may be able to turn it. Inclosed are drafts on Mr. Maury of Liverpool for a ballance in his hands. Be so good as to have the bills filled up &c. and disposed of, putting the proceeds into the B. of Cola. to my credit.
        This quarter furnishes nothing new. Our farms have been long suffering from the want of rain. Our crops of wheat where not injured by the Hessian fly were good. The crops of Indian Corn must now be short. Of the Tobo. crops I can say less, being at a distance from the great theatre of them. The small samples in this neighborhood are unpromising from the coldness & dryness of the Season; and it is probable that the same causes have operated more or less elsewhere. Affecte. respects to Mrs. C & the little family around her. Yrs.
        
          James Madison
        
      